United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1945
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Western District of Missouri.
Royrico A. Bunch,                         *
                                          *        [UNPUBLISHED]
             Appellant.                   *

                                    ___________

                              Submitted: February 2, 2007
                                 Filed: February 7, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Royrico Bunch appeals the 63-month prison sentence the district court1 imposed
after he pleaded guilty to being a felon in possession of a firearm, in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). In his timely appeal, Bunch argues the district
court imposed an unreasonable sentence because he placed too much weight on
Bunch’s flight from the police during the commission of this offense, and on his
criminal history and interactions with law enforcement, while neglecting to mention


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
his age, family circumstances, lack of prior lengthy prison sentences, and reason for
carrying the firearm (protection).

       We disagree, and conclude that the sentence--which was at the top of the
Guidelines range--is not unreasonable. The district court gave a considered and
detailed explanation as to why, given the sentencing factors under 18 U.S.C.
§ 3553(a), it declined to impose a more lenient sentence; the court was not required
to discuss each factor raised by Bunch in mitigation of his sentence, and Bunch has
not succeeded in rebutting the presumption of reasonableness that attaches to a
sentence imposed within the advisory Guidelines range. See United States v. Long
Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (relevant inquiry is whether court
actually considered § 3553(a) factors and whether appellate court’s review of those
factors leads it to conclude that they support a finding of reasonableness); United
States v. Lamoreaux, 422 F.3d 750, 756 (8th Cir. 2005) (nothing in § 3553(a) or
United States v. Booker, 543 U.S. 220 (2005), requires “robotic incantations” that
each factor was considered); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.)
(when sentence is within Guidelines range, defendant bears burden to rebut
presumption of reasonableness; burden is satisfied by showing, with reference to
§ 3553(a), that district court based sentence on improper or irrelevant factor or failed
to consider relevant factor), cert. denied, 126 S. Ct. 840 (2005). Further, even if
Bunch's within Guidelines sentence was not presumed to be reasonable under our
precedents, we would still find that the district court acted reasonably in imposing the
sentence of 63 months in prison and 3 years of supervised release.

      Accordingly, we affirm.
                     ______________________________




                                          -2-